DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 12/13/2021. As directed by the amendment: Claim 1 has been amended, claims 2-4 and 9-11 have been cancelled, and claim 13 has been added. Thus, claims 1, 5-8, and 12-13 are presently pending in the application.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the outer diameter of the catheter body 12 in Mittermeyer is constant and the partial portions increase in diameter relative thereto. Applicant also argues that this configuration does not disclose the configuration of the groove wherein the one or more grooves have a reduced diameter relative to the outer diameter of the body adjacent to the portion thereof that includes the plurality of bullet noses. Examiner disagrees, Examiner is using the final state (Figure 2 in Mittermeyer) to disclose a non-expanding partial part 18 (groove) having a 
Applicant’s arguments with respect to Laufer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner now uses O’Neill (US 4986279) to disclose the one or more splines (barb 36) that slide with respect to a longitudinal groove (opening 14) wherein the spline (barb 13) anchor the needle within a body tissue (discussed more below). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8992458); in view of Mittermeyer (US 7883492) and O’Neill (US 4986279).
Regarding Claim 1, Singh discloses a convection enhanced drug delivery device (CED device (10); Fig.5) for percutaneously delivering a therapeutic fluid within a target tumor under pressure, the device comprising: a distal micro-tip (fluid conduit (12)) ( For example, as described below with respect to FIG. 7, the fluid conduit 12 can be a microfabricated tip that includes a substrate having a square or rectangular cross-section with one or more fluid channels  having one or more fluid ports (outlet port (20) therein (The fluid conduit 12 can include a fluid inlet port (not shown in FIG. 1) and a fluid outlet port 20. While a single fluid outlet port 20 is shown in the illustrated embodiment, it will be appreciated that the device can include a plurality of fluid outlet ports, as well as a plurality of fluid inlet ports and a plurality of fluid lumens extending therebetween; column 6, lines 6-12); an inner fluid lumen configured to convey fluid to the one or more fluid ports of the micro-tip (Fluid supplied to the conduit 12 though the fluid inlet port can be directed through one or more inner lumens of the conduit 12 and released through the one or more fluid outlet ports 20; column 6, lines 20-23); a body (body of the first (14a) and second (14b) outer sheathes) proximal to the distal micro-tip (Fig.5), the body having a backflow prevention portion comprising a bullet nose (first outer sheath (14A)) formed in the body (the first outer sheath (14a) is part of the body as seen in Fig.5), wherein the bullet nose reduce or eliminate backflow of the pressurized therapeutic fluid along an exterior thereof (The interior surface of the distal end of the first outer sheath can be shaped to compress tissue received therein as the device is advanced through the tissue. The interior surface of the distal end of the first outer sheath can be conical, convex, and/or concave; column 2, line 30-34).
Singh does not appear to disclose plurality of bullet noses disposed in a spaced relationship along a length of the body, one or more grooves having a reduced diameter relative to an outer diameter of the body adjacent to the backflow prevention portion and configured to receive tissue to aid in reducing or eliminating the backflow, and one or more splines configured to anchor the micro-tip within the target tumor and prevent movement of the micro-tip relative to the target tumor during patient movement and the splines configured to hold the position of the 
Mittermeyer teaches it was known in the art to have multiple sealing elements (16; Fig.2) disposed in a spaced relationship along the catheter’s body (12) and a non-expanding partial portion (18) that forms a space/ gap between the sealing elements to collect backflow substances (column 4 (lines 55-67)- column 5 (lines 1-3)). The non-expanding partial portion (18) have a reduced diameter relative to the outer diameter of the catheter body (12) where the sealing elements are located adjacent to the non-expanding partial portion (18) as seen in the final state in Fig.2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mittermeyer to have multiple bullet noses in order to ensure further obstructing the backflow of the substances (the use of multiple sealing elements or complex profile sealing elements may further obstruct the backflow of the substance; column 4, lines 60-32) a grooves between bullet noses in order to further collect any backflow substances that overcome a first sealing element (the use of multiple sealing elements or complex profile sealing elements may further obstruct the backflow of the substance. Should the substance overcome the first sealing element (viewed from the distal end), it then enters a “collecting space” formed between the two sealing elements 16 (or in a cavity formed by the complex profile); column 4, lines 60-66).
O’Neill teaches it was known in the art to have a short barb (13; Fig.1) to anchor cannula (11) relative to the body tissue and to hold the needle during mammography (The barb 13 is retracted within the outer cannula 11 during introduction of the needle guide assembly into the patient's body during localization procedures, and is deployed by withdrawing the wire structure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of O’Neill to have a one or more splines that anchor the micro-tip with the target tissue in order to secure the device in place during the procedure and patient’s movement.
Regarding Claim 5, Singh as modified discloses the device of claim 1, and further O’Neill discloses wherein the patient movement comprises respiration (the needle assembly can be advanced to the lungs, and the movement in the lungs is respiration) (The localization needle assembly 60 is advanced to the target area of a human or animal body, either for simply marking the location, be it the breast, liver, ductal structure, brain, lung or other organs where it is desirable to take a biopsy, a sample structure or to surgically remove an unwanted mass or lesion from the body; column 6, lines 16-18).
Regarding Claim 6, Singh as modified discloses the device of claim 1, and further discloses wherein the device includes one or more over-tubes (second outer sheath (14B)) disposed over the distal micro-tip (the second outer sheath (14B) is disposed over both the first outer sheath (14A) and fluid conduit (12) as seen in Fig.5) to define a tissue-receiving space (14 B) (the device can include a second outer sheath disposed over the first outer sheath such that a second tissue-receiving space is defined between an exterior surface of the first outer sheath and an interior surface of a distal end of the second outer sheath; column 2, lines 26-30).
Regarding Claim 7, Singh as modified discloses the device of claim 6, and further discloses wherein tissue is received within the tissue-receiving space (18B) to limit or prevent backflow of infusate along an exterior of the device (the second tissue-receiving .
Regarding Claim 12, Singh as modified discloses the device of claim 1, and O’Neill further discloses wherein the one or more splines (13) are configured to anchor the micro-tip within the target tumor (column 3, lines 30-44 and 52-54) with distal ends thereof flared outwardly from the device (the distal end of barb (13) is flared outwardly from the localization needle assembly (10) during deployment as seen in Fig.1).
Regarding Claim 13, Singh as modified discloses the device of claim 12, and O’Neill further discloses wherein the body includes one or more longitudinal grooves or channels (opening (14)) having radial openings formed therein (Fig.1); and the one or more splines (13) are slidably mounted within the one or more longitudinal grooves or channels (the barb (13) slide out of the opening (14) during deployment) (column 3, lines 30-44).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8992458); in view of Mittermeyer (US 7883492) and O’Neill (US 4986279) (alternative interpretation).
Regarding Claim 1, Singh discloses a convection enhanced drug delivery device (CED device (400); Fig.7) for percutaneously delivering a therapeutic fluid within a target tumor under pressure, the device comprising: a distal micro-tip (412; Fig.7) having one or more fluid ports therein (First and second microfluidic channels 444 are formed in or on the micro-tip 412 such that they extend along the proximal legs 464, across the central body portion 462, and down the distal tip portion 466. The channels 444 can each include one or more fluid inlet ports (e.g., at the proximal end) and one or more fluid outlet ports (e.g., at the distal end); column 14, lines 42-46); an inner fluid lumen (channels (444); Figs. 7 and 11) configured to convey fluid to the one or more fluid ports of the micro-tip (column 14, lines 42-46); a body (catheter (446)) proximal to the distal micro-tip (412) (Fig.7), the body having a backflow prevention portion comprising a bullet nose (448) formed in the body, wherein the bullet nose (448) reduce or eliminate backflow of the pressurized therapeutic fluid along an exterior thereof (CED devices include a bullet-shaped nose proximal to a distal fluid outlet. The bullet-shaped nose forms a good seal with surrounding tissue and helps reduce or prevent backflow of infused fluid; column 5, lines 58-61).
Mittermeyer teaches it was known in the art to have multiple sealing elements (16; Fig.2) disposed in a spaced relationship along the catheter’s body (12) and a non-expanding partial portion (18) that forms a space/ gap between the sealing elements to collect backflow substances (column 4 (lines 55-67)- column 5 (lines 1-3)). The non-expanding partial portion (18) have a reduced diameter relative to the outer diameter of the catheter body (12) where the sealing elements are located adjacent to the non-expanding partial portion (18) as seen in the final state in Fig.2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mittermeyer to have multiple bullet noses in order to ensure further obstructing the backflow of 
O’Neill teaches it was known in the art to have a short barb (13; Fig.1) to anchor cannula (11) relative to the body tissue and to hold the needle during mammography (The barb 13 is retracted within the outer cannula 11 during introduction of the needle guide assembly into the patient's body during localization procedures, and is deployed by withdrawing the wire structure by pulling on its proximal end for immobilizing the needle during mammography; column 3, lines 52-54). The barb (13) is separate from all other components of the device as seen in Fig.1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of O’Neill to have a one or more splines that anchor the micro-tip with the target tissue in order to secure the device in place during the procedure and patient’s movement.
Regarding Claim 8, Singh as modified discloses the device of claim 1, and further discloses wherein one or more of the plurality of bullet noses (448) have a conical, curved, or tapered exterior surface (The nose portion 448 can be conically tapered, as shown, or can taper along a convex or concave curve; column 13, lines 24-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783